Citation Nr: 0019333	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  94-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right facial paralysis for the period from September 21, 1993 
until February 13, 1994.

2.  Entitlement to an evaluation in excess of 20 percent for 
right facial paralysis for the period on and after February 
14, 1994.

3.  Entitlement to service connection for an acoustic neuroma 
of the right ear, with right ear hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
September 1965 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in March 1994 and April 1998.  
The veteran also completed an appeal of the RO's denial of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for residuals of surgery for an acoustic 
neuroma of the right ear, with right ear hearing loss.  
However, in view of the Board's disposition of the veteran's 
claim of entitlement to service connection for an acoustic 
neuroma of the right ear, with right ear hearing loss, the 
Board finds that the claim for compensation under 38 U.S.C.A. 
§ 1151 is rendered moot and, therefore, will not be further 
addressed in this decision.

In his August 1998 Substantive Appeal, the veteran requested 
a Board hearing in Washington, DC in conjunction with his 
appeal of the initial evaluations for his right facial 
paralysis.  He was scheduled for such a hearing in June 1999 
but failed to report for that hearing and provided no reason 
for his failure to appear.  His hearing request is therefore 
deemed withdrawn.  38 C.F.R. § 20.702(d) (1999).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is evidence of complete right facial paralysis 
during the period from September 21, 1993 until February 13, 
1994, but there is no evidence of exceptional impairment 
interfering with employability or requiring frequent 
hospitalizations.

3.  On and after February 14, 1994, the veteran's right 
facial paralysis has been shown to be severe but incomplete.

4.  The veteran's acoustic neuroma of the left ear, with 
right ear hearing loss, has not been shown to have clearly 
and unmistakably preexisted service, but this disability has 
been shown to have been present during service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right facial paralysis for the period from September 21, 
1993 until February 13, 1994 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.124a, Diagnostic Code 8207 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for right facial paralysis for the period on and after 
February 14, 1994 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, 
Diagnostic Code 8207 (1999).

3.  An acoustic neuroma, with right ear hearing loss, was 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

I.  Right facial paralysis

Initially, the Board observes that this matter arises from an 
April 1998 rating decision, in which the RO granted 
compensation under 38 U.S.C.A. § 1151 for right facial 
paralysis.  The RO assigned staged evaluations in this case, 
with a 30 percent evaluation effective from September 21, 
1993 until February 13, 1994 and a 20 percent evaluation in 
effect from February 14, 1994.  As both evaluations remain in 
effect for their respective periods of time and are at issue 
in this case, the Board has considered all evidence of record 
beginning in September 1993.

In September 1993, the veteran underwent surgery for a right 
acoustic neuroma at the Duke University Medical Center in 
Durham, North Carolina.  Records of treatment in the days 
following that surgery indicate that he had right facial 
weakness and could barely close his right eye.

The veteran was treated for palsy of the seventh cranial 
nerve at a VA facility in October and November of 1993.  In 
November 1993, the veteran was noted to have 95 percent 
abduction of the right eye, and improvement was subsequently 
noted.

A November 1993 clinic note from Robert H. Wilkins, M.D., 
indicates that, upon examination, the veteran had complete 
right facial paralysis.  Dr. Wilkins noted that, in view of 
the fact that the veteran's facial nerve was intact at the 
end of his operation and could be stimulated electrically 
adjacent to the brain stem, a gradual recovery was expected.

Also, a November 1993 clinic note from Debara L. Tucci, M.D., 
indicates that the veteran had complete facial paralysis on 
the right, with minimal closure of the eye and a somewhat 
irritated appearance.

The report of a VA ear, nose, and throat examination, dated 
on February 2, 1994, indicates that the veteran had facial 
nerve paralysis and wore a clear moisturizing patch over his 
right eye.  The examiner noted that the veteran had "no 
function of the facial nerve on the R side that I can 
identify."  The pertinent diagnosis was a history of 
surgical intervention for a right-sided acoustic neuroma, 
with resultant facial nerve paralysis.

On February 14, 1994, the veteran was reexamined by Dr. 
Tucci.  She noted that his facial tone had improved and that 
he had partial, but not complete, eye closure on maximal 
exertion.  There was no noticeable movement of the forehead.  
The veteran was able to purse his lips but could not elevate 
the corner of his mouth.  It was noted that he was doing well 
and was back to work full time as a mail carrier.

Also, on February 14, 1994, the veteran was reexamined by Dr. 
Wilkins, who noted slight voluntary facial movement of the 
mid-face on the right, although the examination was noted to 
be otherwise unchanged since November 1993.  The impression 
was of improvement and the beginning of a return of right 
facial nerve functioning.

VA treatment records, dated in May and November of 1994, 
indicate that the veteran reported improvement with his 
facial nerve palsy.  The November 1994 record reflects that, 
because of perceived improvement, the veteran had 
discontinued the use of his medications.

In May 1994, Dr. Tucci again examined the veteran and noted 
good eye closure on the right, with maximal effort; and some 
return of movement of the lower face, along with mild 
synkinesis.  The impression was that the veteran was 
recovering well from right acoustic neuroma surgery, with 
evidence of returning facial functioning.

The veteran was also again examined by Dr. Wilkins in May 
1994.  The examination revealed that the veteran got good 
right eye protection on voluntary eye closure, although the 
right eye did not blink as vigorously as the left when done 
involuntarily.  There had been no return of right forehead 
function, but the veteran had good right lower facial motor 
function, with some degree of mass response and synkinesis.  
The impression was essentially similar to that from February 
1994, with further improvement.

Upon reexamination in August 1994, Dr. Tucci noted that the 
veteran's facial nerve functioning had continued to improve 
on the right, with good, though not symmetrical, eye closure; 
minimal movement of the right frontalis; and much improved 
lower facial movement, albeit with significant asymmetry.  
There was mild synkinesis.  Dr. Tucci noted that the veteran 
was working full-time and had missed no days other than for 
annual leave.  The impression was that the veteran was doing 
well status post resection of the right acoustic neuroma, 
with improving facial nerve functioning.

In a September 1994 statement, Dr. Wilkins noted that the 
veteran's right facial nerve functioning was gradually 
improving, but more synkinesis was noted.

The veteran was evaluated at the Raleigh Community Hospital 
Facial Reanimation Clinic in March 1995.  In the report of 
this evaluation, the examiner noted that the veteran reported 
a history of signs of recovery of right-sided facial 
functioning that began two to three months following the 
September 1993 surgery, with some eye closure and facial 
movement.  Upon examination, eye closure was complete, but 
synkinesis was noted.  With reflexive blinking, eye closure 
was incomplete.  The examiner noted that the veteran's facial 
grading system composite score was 64 out of a possible 100 
points.  In summary, the examiner noted that the veteran 
presented with right facial weakness, with facial deficits 
including a dry right eye, decreased orbicularis oculi 
superioria and inferioria movement during reflexive eye 
blinking, decreased right corrugator elevation, and decreased 
right levator movement and orbicularis oris movement.  Also 
noted were a moderate amount of synkinesis in the right eye, 
cheek, and platysmas, especially with forehead and eye 
movement; mild synkinesis in the eye and platysmas with mouth 
movements; and mid-excursion of the levator and orbicularis 
oris muscles with snarl and lip pucker.  It was recommended 
that the veteran receive further treatment to improve control 
of specific facial muscles and to decrease synkinesis.

In a September 1995 clinic note, Dr. Tucci noted that, upon 
examination, the veteran's facial movement was graded at 
III/VI on the House Brackman scale.  He had excellent eye 
closure, but the blink on the right was not quite as robust 
as on the left.  The impression was two years status post 
resection of a right acoustic neuroma, with good return of 
facial functioning.  In a July 1996 statement, Dr. Tucci 
indicated that the veteran had "an incomplete but 
significant right facial paralysis and decreased sight in the 
right eye" that was an irreversible condition.  

The veteran was again examined by Dr. Wilkins in July 1996, 
who found that the veteran had no voluntary right forehead 
contraction, but he was able to contract the other facial 
muscles and close the right eye fully with forced 
contraction.  There continued to be mass movements on the 
right, and Dr. Wilkins indicated that the veteran would 
occasionally demonstrate a post-injury hemifacial spasm on 
the right.  Overall, Dr. Wilkins felt that the veteran was 
doing well from a medical standpoint but was at increased 
risk of injury on his walking route in delivering mail at 
work.

In an August 1996 statement, Dr. Tucci indicated that the 
veteran had sustained damage to the facial nerve which 
innervated the muscles on the right side of the face and 
resulted in an inability to completely protect the right eye 
from weather exposure.  She noted that his impairments, which 
also included loss of hearing in the right ear and difficulty 
with his balance, "do place him at risk in certain 
potentially dangerous situations" while walking on a mail 
route, including a potential inability to protect himself 
from injury when confronted by an angry and barking dog and 
irritation of the right eye on cold and windy days.  She also 
reported that the veteran's impairments did not in any way 
compromise his ability to drive an automobile.

The veteran underwent a VA cranial nerves examination in June 
1997.  This examination revealed flattening of the right 
nasal labial fold and incomplete paralysis on the right.  
There was some weakness of the orbital muscles and restricted 
range of motion on the right.  The diagnosis was acoustic 
neuroma, post resection, with incomplete paralysis of the 
right facial nerve.

In a January 1998 letter, Dr. Tucci indicated that the 
veteran had experienced "some recovery" of facial 
functioning since his September 1993 surgery but still had 
significant weakness on the right side that impaired his 
ability to close his eye and move the corner of his mouth.  
Dr. Tucci also noted that the veteran had difficulty with 
protection of the right eye, particularly while performing 
his duties for the United States Postal Service.

Dr. Wilkins indicated in a February 1998 letter that the 
veteran sustained partial, but not complete, facial paralysis 
as a result of his September 1993 operation and that, when 
seen in July 1996, he had no voluntary contraction of the 
right forehead muscles but was able to contract the other 
facial muscles and, with forced contraction, was able to 
close the right eye fully.

During his August 1998 VA hearing, the veteran indicated that 
the right side of his face was "almost paralyzed."  
Specifically, he testified that, when he raised his forehead, 
his right eye would actually come up.  Also, he stated that, 
when he closed his eyes, the right side of his mouth would 
come up.  While he reported difficulty in performing his 
functions as a mail carrier, he described it primarily in 
terms of his right ear deafness.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases, as 
here, in which a claim for a higher evaluation stems from an 
initial grant of compensation for the disability at issue, 
"staged" ratings for different periods of time may be 
assigned.  See generally Fenderson v. West. 12 Vet. App 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).

As noted above, the RO assigned a 30 percent evaluation for 
the period from September 21, 1993 until February 13, 1994 
and a 20 percent evaluation for the period beginning in 
February 14, 1994.  These staged evaluations were assigned 
under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 
8207 (1999).  Under this code section, a 20 percent 
evaluation is warranted for incomplete and severe paralysis 
of the seventh (facial) cranial nerve, while a 30 percent 
evaluation is warranted for complete paralysis.  The RO also 
determined that submission for consideration of an extra-
schedular rating was not warranted.

The 30 percent evaluation is the maximum available under this 
code section, and the Board has thus considered whether, 
during the period from September 21, 1993 until February 13, 
1994, an extra-schedular evaluation was in order under 38 
C.F.R. § 3.321(b)(1) (1999).  Such an evaluation is warranted 
in exceptional cases of interference with employability or 
repeat hospitalizations.  However, while there is evidence 
showing complete right facial paralysis during this period 
and frequent treatment for this disorder, there is no 
indication of exceptional interference with employability 
beyond what is contemplated by the assigned 30 percent 
evaluation. Generally, the ratings assigned for disabilities 
are considered adequate to compensate for considerable loss 
of working time.  Moreover, there is no evidence of 
additional hospitalizations for this disorder subsequent to 
the initial September 1993 hospitalization, from which the 
grant of compensation under 38 U.S.C.A. § 1151 arose.  As 
such, there is no basis for an extra-schedular evaluation or, 
indeed, an evaluation in excess of 30 percent for this 
disorder for the period of time from September 21, 1993 to 
February 13, 1994.

In regard to the period of time beginning on February 14, 
1994, the Board observes that the veteran has continued to 
undergo frequent treatment for right facial symptoms.  The 
Board does not dispute that some of these symptoms, including 
synkinesis and the absence of movement of the right forehead, 
indicate a severe disability picture.  However, the February 
14, 1994 reports from Dr. Tucci and Dr. Wilkins reflect that 
the veteran's right facial paralysis is incomplete, rather 
than complete, and there is no subsequent evidence of record 
to contradict the finding of incomplete paralysis.  Rather, 
this evidence reflects improvement over the degree of 
disability shown prior to February 14, 1994.  There is also 
no indication of exceptional interference with employability 
or repeat hospitalizations due to this disability; the Board 
would point out that Dr. Tucci and Dr. Wilkins have indicated 
that the veteran's separate disabilities of right ear hearing 
loss and balance problems have been the primary factors 
afflicting his ability to fulfill his work as a mail carrier.  
See 38 C.F.R. § 3.321(b)(1) (1999).

Overall, the Board has considered all of the evidence of 
record pertaining to the veteran's service-connected right 
facial paralysis but finds no basis for an evaluation in 
excess of 30 percent for the period from September 21, 1993 
to February 13, 1994 or an evaluation in excess of 20 percent 
for the period beginning on February 14, 1994.  As such, the 
preponderance of the evidence is against the veteran's claims 
for higher evaluations for this disability.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claims, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



II.  An acoustic neuroma of the right ear, with right ear 
hearing loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

The veteran's service medical records do not include his 
initial enlistment examination report.  A reenlistment 
examination report from April 1969, however, contains no 
notations of a right ear acoustic neuroma but includes the 
following results of an audiological evaluation, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
--
15
LEFT
15
15
15
--
15

The audiological evaluation included in the report of the 
veteran's January 1973 discharge examination indicates that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
5

An audiological evaluation conducted as part of an annual 
United States Navy Reserves examination in November 1986 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
--
15
LEFT
5
5
5
--
15

An audiological evaluation conducted by the United States 
Navy Reserves in April 1989 revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
20
LEFT
10
0
15
25
20

In March 1991, the  veteran underwent a further audiological 
evaluation conducted by the United States Navy Reserves, 
which revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
0
5
5
5
15

An audiological evaluation conducted by the United States 
Navy Reserves in November 1991 revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
5
5
15
15
20

In January 1993, the veteran underwent a computerized 
tomography (CT) scan of the head at Durham Regional Hospital 
in Durham.  This CT scan revealed a three centimeter by two 
centimeter brightly enhancing mass from the right internal 
auditory canal, extending medially and displacing the 
adjacent brain stem.  The report of this CT scan indicates 
that this lesion was most likely an acoustic neuroma.

VA treatment records from June 1993 indicate that the veteran 
had recently been diagnosed with tinnitus and an acoustic 
neuroma of the right ear, with hearing loss. A CT scan from 
July 1993 revealed a large, heterogeneously enhancing mass 
lesion in the right CP angle, with bony erosion of the 
internal auditory canal that was noted to be most consistent 
with acoustic schwannoma.  Given its appearance, this lesion 
was noted to be less likely to represent a meningioma.  Also, 
an audiological evaluation from July 1993, using air 
conduction testing, revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
30
LEFT
0
0
0
0
15

An August 1993 VA radiological study revealed a right 
internal auditory canal mass, with the right internal 
auditory canal significantly larger in diameter than on the 
left.

In September 1993, following admission to the Durham, North 
Carolina VA Medical Center, the veteran was transferred to 
Duke University Medical Center with complaints of progressive 
right ear hearing loss.  During this hospitalization, a right 
translabyrinthine resection of the acoustic neurinoma was 
performed.

In the report of a February 1994 VA ear, nose, and throat 
examination, the examiner noted that the veteran's acoustic 
neuroma probably existed "for years and years before it 
became clinically evident."  However, this examiner 
indicated that this disorder was more likely than not 
unrelated to the veteran's service-connected sinusitis.

A July 1997 VA audiological evaluation revealed a profound 
sensorineural hearing loss on the right, with pure tone 
thresholds in excess of 105 decibels at all frequencies 
between 1000 and 4000 Hertz.

The veteran underwent a VA cranial nerves examination in July 
1997.  In the report of this examination, the examiner 
indicated that the veteran presented a letter from a private 
doctor who had noted that it was impossible to say when his 
right ear tumor growth began, but such tumors were typically 
present for many years prior to detection.

A February 1997 VA audiological evaluation revealed a 
profound and complete sensorineural hearing loss on the 
right, with pure tone thresholds in excess of 105 decibels at 
all frequencies between 1000 and 4000 Hertz.  The audiologist 
noted that "none of patient's symptoms are related to 
military service."  

In a September 1998 statement, Dr. Tucci indicated that she 
had reviewed the veteran's service medical records and cited 
to the opinion in the February 1994 examination report 
regarding the length of time of development of the veteran's 
acoustic neuroma.  In a subsequent statement, dated in 
November 1999, Dr. Tucci indicated that it was likely that 
the veteran's tumor had been present "for years" prior to 
the 1993 resection.  Since the average growth rate of a tumor 
is 0.2 centimeters per year, and the tumor was three 
centimeters in length in 1993, Dr. Tucci noted that it was 
statistically likely that the tumor had been present for 15 
years or more.  However, she was unable to provide an opinion 
as to whether this tumor was present during the veteran's 
period of service.

As such, the Board referred the veteran's case to a Veterans 
Health Administration (VHA) doctor in March 2000 for an 
opinion as to the etiology of his acoustic neuroma.  In a May 
2000 opinion, a VHA doctor indicated that it was less likely 
than not that the veteran's current right hearing loss was 
related to a specific incident of his military service.  
However, this doctor, who had an opportunity to review the 
veteran's claims file, also noted the following:

In my opinion, since the appellant's 
acoustic neuroma was 3.5 cm or 35 mm, and 
since acoustic neuromas grow at a rate of 
1-2 mm per year, it is as likely as not 
that the tumor began growth prior to 1973 
which was the year appellant was released 
from active duty.  The date of surgery 
was September 21, 1993, for his right 
translabyrinthine acoustic neuroma.  The 
tumor could have been present even at age 
13. . . . Residuals from the tumor and 
the treatment are: a) right VII cranial 
nerve weakness; b) complete right hearing 
loss and 
c) vestibular disequilibrium dysfunction.

The Board has reviewed the evidence in this case and observes 
that the May 2000 opinion supports the veteran's contention 
that his right acoustic neuroma dates back to his period of 
service.  Also, this opinion, which indicates progressive 
growth of the acoustic neuroma over a number of years, 
appears to be consistent with audiological evaluations 
showing a progressive decrease in right ear hearing over a 
number of years.  The Board finds this opinion to be of 
greater probative value than the conflicting opinion of a VA 
audiologist from February 1999, as there is no indication 
from the record that this audiologist had an opportunity to 
review the veteran's claims file prior to rendering his 
opinion.  As such, the Board finds that the veteran's 
acoustic neuroma had its onset prior to his discharge from 
service.

The remaining question in this case is whether the veteran's 
right acoustic neuroma preexisted service, as opposed to 
having been incurred in service.  As indicated above, the May 
2000 VHA opinion raises the possibility that this tumor could 
have been present at age 13.  However, the doctor who 
provided this opinion did not offer a more definite 
conclusion as to the date of the tumor's onset, and there is 
no other evidence of record whatsoever, including the 
veteran's service medical records, suggesting that this tumor 
preexisted service.  In the absence of clear and unmistakable 
evidence showing a pre-service disorder, the Board finds that 
the presumption of soundness at entry into service with 
regard to this particular disorder has not been rebutted.  
See 38 U.S.C.A. § 1111 (West 1991).

Overall, the medical evidence of record indicates that the 
veteran's right ear acoustic neuroma was present during 
service, and this disorder has not been shown to have 
preexisted service.  As such, the Board concludes that this 
disorder is of in-service onset.  Therefore, service 
connection is warranted for an acoustic neuroma of the right 
ear, with right ear hearing loss.


ORDER

An evaluation in excess of 30 percent for right facial 
paralysis for the period from September 21, 1993 until 
February 13, 1994 is denied.

An evaluation in excess of 20 percent for right facial 
paralysis for the period on and after February 14, 1994 is 
denied.

Service connection for an acoustic neuroma of the right ear, 
with right ear hearing loss, is granted.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

